In an action, inter alia, for specific performance of a contract for the sale of real property, the defendants appeal from a judgment of the Supreme Court, Westchester County (Silberman, J.H.O.), dated December 5, 1988, which, after a nonjury trial, inter alia, directed them to specifically perform the contract.
Ordered that the judgment is affirmed, with costs.
The trial court did not err in ordering specific performance of the parties’ contract for the sale of real property. The testimony of the purchaser’s attorney and the documentary evidence support the finding that the purchaser was at all times ready, willing and able to perform (see, Tucek v Hoffman, 161 AD2d 588), and that the failure to close was due to the sellers’ refusal. Any defense based upon the purchaser’s alleged failure to appear at an October 30, 1984, closing was waived by the parties’ subsequent negotiations (see, Levine v Sarbello, 112 AD2d 197, 200-201, affd 67 NY2d 780). Bracken, J. P., Harwood, Eiber and O’Brien, JJ., concur.